Citation Nr: 1133958	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-05 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from December 1941 to October 1945.  The Veteran was awarded a Purple Heart for his service.  The appellant is the Veteran's widow.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating action of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO denied service connection for cause of death under 38 U.S.C.A. § 1310 and denied entitlement to DIC under 38 U.S.C.A. § 1318.  In July 2010, the Board denied benefits under 38 U.S.C.A. § 1318 and remanded the claim under 38 U.S.C.A. § 1310.  A review of the file shows that there has been substantial compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appellant filed a notice of disagreement in May 2005.  In September 2005, she sent in another statement and enclosed a copy of her May 2005 notice of disagreement.  In January 2006, the RO sent correspondence stating the appellant filed her notice of disagreement too late.  In July 2006, another letter was sent from the RO stating that her notice of disagreement was accepted.  A Statement of the Case (SOC) was issued in July 2006.  Two weeks later, in July 2006, an inquiry from the appellant was received regarding whether she still had to fill out an appeal form.  She also asked for extra time to complete the form.  The RO never responded.  In March 2007, the appellant asked to reopen her case; a June 2007 RO decision was issued.  A notice of disagreement, SOC and appeal followed.  

The Board finds that under the circumstances, the appellant's August 2006 correspondence is accepted as a substantive appeal.  As a result, the claim above is not a new and material evidence claim and is construed as an original claim on appeal.  

The appellant requested a decision review officer (DRO) hearing initially, but cancelled this request in April 2008.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

FINDINGS OF FACT

1.  The Veteran died in February 2004.  The immediate cause was metastatic adenocarcinoma.  

2.  At the time of the Veteran's death, the Veteran was service-connected for: an anxiety disorder rated as 100 percent disabling; pes planus rated as 10 percent disabling; and the residuals of a right thigh shrapnel wound rated as 0 percent disabling.  

3.  The evidence of record indicates that the Veteran's metastatic adenocarcinoma began many years after service, was not the result of service or any incident of service and was not shown to be secondary to any of his service-connected disabilities.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  DIC under 38 U.S.C.A. § 1310

Dependency and indemnity compensation (DIC) may be awarded to a surviving spouse upon the service connected death of a veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  A service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related.  38 C.F.R. § 3.312(b).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110.  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic disorders, such as malignant tumors, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1).  In determining whether the service connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  In the same category are service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  Id.  

Service connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.  

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  In this situation, it would not generally be reasonable to hold that a service connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit reiterated that under 38 C.F.R. § 1154(a) VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for benefits.  The Board must do more than look for a medical nexus in adjudicating claims with lay evidence; it must also discuss competence and credibility.  The Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  Id.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  In adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In determining whether lay evidence is satisfactory, the Board may consider the demeanor of the witness, internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The appellant contended in her March 2004 claim that the Veteran's cause of death is due to his service.  At the time of his death the Veteran was service-connected for an anxiety disorder rated as 100 percent disabling; pes planus rated as 10 percent disabling; and the residuals of a right thigh shrapnel wound rated as 0 percent disabling.  During his lifetime, the Veteran also sought service-connection for otitis media of the right ear but his claim was denied.  The Veteran's February 2004 death certificate lists the immediate cause of death as metastatic adenocarcinoma.  No underlying conditions are listed.  The approximate interval between onset and death was one year.  No autopsy or operation was performed.  

Statements submitted by the appellant do not address symptoms or give a theory as to why service connection for the cause of the Veteran's death is warranted.  In August 2011, the appellant's representative asserted that the Veteran's 100 percent rating for an anxiety disorder "made him less capable of physically handling the adenocarcinoma."  

Service treatment records show the Veteran was pilot during World War II but do not show any signs of carcinoma.  In March 1945, the flight surgeon wrote a memorandum to the Veteran's commanding officer regarding his overseas qualification.  He stated that the Veteran was removed from flying status on February 1945 because of extreme nervousness and anxiety "which was a result of his harrowing experience in the overseas theatre."  The Veteran had no other qualifications as an officer and had lost all incentive to continue on flying duty.  The surgeon concluded that in view of nervous, anxiety (as well as a perforated ear drum) the Veteran was not considered qualified for general military service.  In an April 1945 record, the Veteran gave a history of bailing out of plane on April 25, 1944, over the English Channel on French side.  

The Veteran's September 1945 separation examination showed that his medical history of last twelve months included: "Nervousness, April 1944, treatment St. Joseph, Mo. Aug 1945".  It also stated he lost control of his kidneys in March 1944 and had treatment in England (the service treatment record showed enuresis).  A neurological and psychiatric examination was normal.  He was recommended for separation.  

In May 1947, the RO granted service connection for psychoneurosis, anxiety state (combat) at 30 percent disabling.  Prior to that, he had been granted service connection for pes planus at (0 percent disabling) and the residuals of right thigh shrapnel wound (also 0 percent disabling).  

The Veteran's disability rating for a psychiatric disability fluctuated over the years, as did his diagnosis.  For example, a February 1966 VA examination showed a diagnosis of a chronic anxiety reaction with conversion features.  In December 1971, the Veteran's ex-wife reported she had to leave the Veteran because of his "bad nerves."  By December 1982, a VA psychological examination showed that he had longstanding depression.  The diagnosis was Axis I, major depression.  Several letters from Dr. Wilson in the early 1980s showed that the Veteran had ongoing anxiety and depression.  

In May 2000, a VA record showed a diagnosis of Alzheimer's disease and depression.  A December 2000 VA geriatric assessment showed a slow and steady cognitive decline.  A February 2002 VA contract examination showed an assessment of dementia, equally likely of the Alzheimer's type.  He also had general anxiety disorder based on the long history of emotional problems contained in his records.  In July 2002, his rating for an anxiety disorder was increased to 100 percent.  

The Board does not find that service connection for cause of the Veteran's death is warranted in this case.  According to Dorland's Illustrated Medical Dictionary (Dorland's), adenocarcinoma is carcinoma derived from glandular tissue or in which the tumor cells form recognizable glandular structures.  Dorland's, 28 (31st ed. 2007).  There is no evidence that the adenocarcinoma became compensable within one year after 1945 (the year the Veteran separated from service).  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

There is no competent evidence in the file showing that there is a nexus between the Veteran's military service and the cause of his death.  The appellant does not allege that any of the Veteran's service-connected disabilities (anxiety disorder; pes planus; and the residuals of a right thigh shrapnel wound) actually caused his metastatic adenocarcinoma; and while her representative suggested that the Veteran's service-connected anxiety made him less capable of handling the adenocarcinoma, he provided no supporting medical evidence even suggesting that his theory had merit.  Moreover, the representative is not considered competent (meaning medically qualified) to provide an opinion regarding a medically complex question, such as the cause of cancer.  See Jandreau v. Nicholson,  492 F.3d 1372, 1376-77.  

Additionally, there is no medical evidence in the file that states or suggests any relationship between adenocarcinoma and any of the Veteran's service connected disabilities, which are psychiatric and orthopedic in nature.  The pes planus and residuals of a right thigh shrapnel wound are considered to be static in nature and do not materially affect vital organs.  38 C.F.R. § 3.312(c)(1).  While the anxiety disorder (rated at 100 percent disabling at death) could have serious effects, there is no shown relationship between it and the adenocarcinoma; and no medical opinion of record has been submitted (nor does the death certificate suggest) that the Veteran's anxiety disorder in any way caused or contributed to the cause of his death.  

There is also no relationship between adenocarcinoma and the formerly claimed otitis media.  The Board has looked for any relationship between the cause of the Veteran's death and his military service in the Veteran's service treatment records, in the lay statements of record, and in the many treatment records that are of record.  Unfortunately, the Board finds no medical evidence that might even suggest a relationship, association or nexus between the Veteran's military service and his adenocarcinoma.  

As there is no competent nexus evidence, it is not necessary for the Board to assess credibility.  

In weighing the evidence, the Board finds that the preponderance of the evidence is clearly against the claim.  The Board sympathizes with the appellant, but the benefit of the doubt doctrine is unfortunately not for application in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appellant's claim is denied.  
II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Here, required notice was provided by a letter dated in July 2010, which informed the appellant of all the elements required by the Pelegrini II Court as stated above with regard to her claim of entitlement to service connection for the cause of the Veteran's death; as well as informing her of the conditions for which the Veteran was service connected at the time of his death.  The letter also informed the Veteran how disability ratings and effective dates were established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated in March 2011.  

With regard to the duty to assist, the Veteran's death certificate was obtained.  Additionally, the appellant was offered the opportunity to testify at a hearing, but she declined.  The provision of 38 U.S.C.A. § 5103A(a) requires VA to provide reasonable efforts to provide assistance if requested, to include obtaining a medical opinion.  VA is excused from this obligation when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103(a)(2).  While no medical opinion of record was obtained, there was no medical suggestion that the Veteran's death even might be related to either his military service or his service connected disabilities; therefore no duty to obtain a VA examination is triggered.  The Board also finds that all identified records that are relevant and necessary for a fair adjudication of this appeal have been obtained.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.  






ORDER

Service connection for the cause of the Veteran's death is denied. 


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


